Citation Nr: 0631881	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  97-33 926	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had honorable active service from July 1974 to 
March 1976.  

This appeal arises from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, that denied entitlement to service 
connection for paranoid schizophrenia.

In February 2000, the Board determined that the claim was 
not well grounded.  The United States Court of Appeals for 
Veterans Claims (CAVC), vacated the Board's decision on 
December 20, 2000, and remanded the case to the Board for 
readjudication in light of the subsequently enacted Veterans 
Claims Assistance Act of 2000 (VCAA).

In August 2001, the Board remanded the case to the RO for an 
additional records search and for a VA psychiatric 
examination.  In July 2003, the Board again remanded the 
case for additional development.  

After the additional development was completed, the Board 
issued a decision in August 2005 that denied entitlement to 
service connection for schizophrenia.  The veteran appealed 
this decision to CAVC.



FINDINGS OF FACT

1.  The veteran is entitled to the presumption of soundness 
at entry into active service; preexisting mental disorder is 
not clearly and unmistakably shown.

2.  Schizophrenia first appeared no earlier than 1 1/2 years 
subsequent to active service; no medical professional has 
attributed any mental disorder to active service.

3.  The evidence does not show schizophrenia or any other 
psychosis manifested to a degree of 10 percent within a year 
of service discharge.




CONCLUSION OF LAW

Schizophrenia or other psychiatric disability was not 
incurred in or aggravated by active military service, nor 
may a psychosis be presumed to have been incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefined VA's duty to assist and enhanced VA's 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2006).

Under the VCAA, VA has a duty to tell a claimant what 
evidence is needed to substantiate a claim, what evidence 
the claimant is responsible for obtaining and what evidence 
VA will undertake to obtain. 38 U.S.C.A. § 5103(a) (West 
2002). VA has also undertaken to tell claimants to submit 
relevant evidence in their possession. 38 C.F.R. § 3.159(b) 
(2006).

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO provided VCAA notice letters sent in September 2001, 
and in March and November 2004.  These documents served to 
tell him of the evidence needed to substantiate the claim.  
The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  The March 2004 letter specifically 
told him to submit any relevant evidence.

CAVC has also held that that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  CAVC held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award 
of compensation for service connection.  However, as the 
veteran's claim is being denied and no effective date will 
be assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claim.  
The denial of his claim also means that a percentage rating 
will not be assigned, thus that element of Dingess notice is 
not implicated in this case.  

The record shows that VA provided some required notice after 
the initial adverse decision on the veteran's claim.  VCAA 
notice must be provided prior to initial adjudication of the 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Delayed notice is, however, generally not 
prejudicial to a claimant.  Overton v. Nicholson, No. 02-
1814 (U.S. Vet. App. Sept. 22, 2006).  The timing defect was 
remedied by the Board's remand for correct notice followed 
by readjudication of the claim after the notice was 
provided.  Mayfield v. Nicholson.

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  

VA examination reports are associated with the claims file. 
All identified evidence has been accounted for, and the 
veteran's attorney has submitted written argument on the 
issue.  The Board remanded the case in July 2003 to obtain 
any additional evidence that might be located.  VA has 
provided required assistance in substantiating the claim by 
providing examinations and by attempting to obtain all 
evidence identified for retrieval.  38 U.S.C.A. § 5103A(b)-
(d) (West 2002).

The veteran's representative has asserted that the medical 
opinions have been inadequate.  He has specifically argued 
that VA examiners did not have the benefit of lay evidence 
from the veteran and his sister.  The examiners did have 
access to the veteran and they did report his statements and 
considered his statements as recorded elsewhere in the 
record.  The record contains no lay evidence from the 
veteran's sister, and there is no indication that the 
veteran has submitted such evidence.  The VA examinations 
and opinions were the product of a review of the records, 
and their conclusions were supported by rationales.  The 
Board is unable to discern any deficiency in these 
examinations.


Background

As noted in prior Board decisions, the service medical 
records (SMRs) reflect that at the time that the veteran was 
enrolled for service in July 1974, he was examined and no 
psychiatric disability was found.  At that time, he 
completed a medical history questionnaire and checked "no" 
to a history of nervous trouble.

April 1975 clinical treatment reports reflect that the 
veteran was seen for depression and adjustment problems.  
Further evaluation was recommended.

According to an April 1975 psychiatric evaluation, the 
veteran had committed numerous rule infractions, showed 
inability to adjust to routine or to change, and was poorly 
motivated for military duty.  The examiner felt that the 
veteran had no psychiatric illness, but there was evidence 
of character and behavior disorder, best classified as a 
passive-aggressive personality, manifested by 
dissatisfaction with the people around him, acting out in a 
passively rebellious manner, impulsiveness, 
irresponsibility, carelessness, and immaturity.  An 
administrative discharge was recommended; however, the 
veteran remained on active duty.

A February 1976 mental health evaluation reflects that there 
was sufficient evidence of a character or behavior disorder 
best classified as a passive-aggressive personality.  
Expeditious separation was recommended.

A subsequent February 1976 separation examination report 
reflects that the veteran was normal, psychiatrically.  The 
veteran was discharged on March 9, 1976.

The veteran claimed service connection for mental problems 
in September 1987. He reported psychiatric treatment in 1978 
and later.

Private mental health treatment reports and Social Security 
Administration (SSA) records submitted since September 1987 
reflect that the veteran qualified for SSA supplemental 
disability benefits in March 1979, due to mental problems.  
In a March 3, 1979, report, a psychiatrist noted that the 
veteran had been evaluated in February 1979, and that the 
veteran reported that he had been placed in Blackfoot State 
Hospital in November 1978.  The psychiatrist was unsure of 
the exact nature of the veteran's illness but felt that 
either simple schizophrenia or chronic organic brain 
syndrome secondary to heavy cannabis use was distinctly 
possible.

An August 1980 psychiatric evaluation reflects that the 
veteran had a longstanding emotional illness with first 
treatment sought in 1979.  Although some depression was 
noted, it was not felt to be classical depression.  The 
psychiatrist felt that the veteran suffered from a chronic 
schizophrenic process.

In August 1997, the RO denied service connection for 
schizophrenia on the grounds that it was unrelated to active 
service.

In a November 1997 substantive appeal, the veteran argued 
through his attorney that he was entitled to the presumption 
of soundness at entry into active service, that the evidence 
reflected that his mental problems arose during active 
service, that the evidence showed that a chronic disease 
arose within a presumptive period, and that there was 
evidence directly linking a current mental disorder to 
active service.

A board of two VA mental health professionals (a clinical 
psychologist and a psychiatrist) examined the veteran in 
June 1998.  These examiners reviewed the medical history and 
noted that the veteran had been confined to an Arizona 
mental facility since May 1994.  The Axis I diagnoses (in 
order) were: Schizophrenia, paranoid type, chronic; alcohol 
abuse, with sustained full remission (living in a controlled 
environment); and, marijuana abuse, with sustained full 
remission (living in a controlled environment).  Passive 
aggressive personality disorder (premorbid) was offered on 
Axis II.

The examiners opined that only two personality disorders 
could be related to psychotic disorders.  Those were 
paranoid personality and schizoid personality.  Neither of 
these was found; passive-aggressive personality disorder was 
shown.

Finally, the two VA examiners found it unlikely that there 
was any relationship between the passive-aggressive 
personality disorder that was found during active service 
and the schizophrenia that was first seen in 1979.

In May 2001, the veteran argued that a remand was necessary 
in order to comply with VA's duty to assist under the VCAA.

In August 2001, the Board remanded the case for an 
examination, a psychiatric opinion, an additional search for 
service personnel records, and a search for any additional 
private medical records.

In April 2002, the RO received additional service department 
records.  While these reflect disciplinary measures and 
other steps taken in preparation for discharge, none of 
these reflect that a psychiatric disability appeared during 
active service.

The veteran underwent a VA psychiatric examination in March 
2003.  The examiner reviewed the medical history and claims 
files and noted that the veteran remained unemployed and 
confined to an Arizona mental facility.  The examiner also 
contacted the Arizona mental facility and reviewed the 
current diagnosis, treatment, and other historical 
information.

The examiner noted that the veteran's first contact with 
psychiatric care occurred during military service.  His 
first civilian psychiatric care occurred in 1978, in Idaho, 
for paranoia.

The examiner offered Axis I diagnoses of: (1) Schizophrenia, 
paranoid type, chronic, as a primary diagnosis; (2) alcohol 
dependence with sustained and full remission (living in 
controlled environment); and, (3) marijuana abuse with 
sustained full remission (living in controlled environment).  
Passive aggressive personality disorder (premorbid) was 
offered on Axis II.

The examiner noted that the veteran had exhibited antisocial 
behavior, which began in adolescence and manifested itself 
during his period of enlistment with multiple diagnoses of 
personality disorder in the form of a passive-aggressive 
personality disorder.  The examiner noted that the veteran's 
first psychiatric condition arose 1-1/2 to 2 years after 
active service and that it had no relationship to active 
service.  The examiner further opined that the veteran's 
substance use could cause symptoms of schizophrenia and 
psychosis.  The examiner also felt that the veteran's 
substance abuse arose after active military service and was 
not related to service.

After the August 2005 Board decision was appealed to CAVC, a 
Joint Motion to Remand granted.  This motion noted that the 
veteran had argued through his attorney that the provisions 
of 38 C.F.R. § 3.303(b) and the holding in Savage v. Gover, 
10 Vet. App. 488 (1997) were relevant to his claim, but that 
the Board had failed to explicitly consider them.  The 
August 2005 decision was vacated, and the veteran's appeal 
was remanded to the Board for consideration of these 
provisions. 

Analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303(a).

Each disabling condition shown by service medical records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, 
the official history of each organization in which he 
served, his medical records, and all pertinent medical and 
lay evidence.  38 C.F.R. § 3.303(a).

For a chronic disease shown as such in service (or within 
the presumptive period under 38 C.F.R. § 3.307) so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic".  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service in not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b). 

There is no requirement that a disorder must be "chronic" as 
a condition precedent to direct service connection under 38 
C.F.R. § 3.303; however, "chronic diseases" as defined at 38 
C.F.R. § 3.307 and 3.309 are accorded special consideration 
for service connection.  Where a veteran served for at least 
90 days during a period of war or after December 31, 1946, 
and certain chronic diseases, such as any psychosis, become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Direct service connection may be established for a current 
disability when all the evidence, including that pertinent 
to service, shows affirmatively that the disability resulted 
from injury or disease incurred during active service.  38 
C.F.R. § 3.303(d). 

Personality disorders are not considered diseases or 
disabilities for purposes of service connection. 38 C.F.R. § 
3.303(c) (2005).  Thus, service-connection is not available 
for these disorders.  An exception is provided at 38 C.F.R. 
§ 3.310(a), which states that disability that is proximately 
due to service-connected disease or injury shall be service- 
connected.  38 C.F.R. § 4.127 (2005).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption. 38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).  The language of the regulation dictates 
that once the presumption is in place, the burden shifts to 
the government to offer clear and unmistakable evidence to 
rebut it.  Miller v. West, 11 Vet. App. 345, 347 (1998).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  When there 
is an approximate balance of evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court stated that a veteran need only demonstrate that there 
is an approximate balance of positive and negative evidence 
in order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The first question for resolution is whether the veteran is 
entitled to the presumption of soundness at entry.  His 
entrance examination notes no psychiatric disability.  This 
entitles the veteran to the presumption of soundness absent 
clear and unmistakable evidence that the disability pre-
existed active service.  In this case, there is no clear and 
unmistakable evidence that schizophrenia preexisted active 
service.  Thus, the presumption of soundness at entry 
attaches.  Aggravation of a preexisting psychosis need not 
be addressed, as there was no preexisting psychosis.

The first avenue for service connection for schizophrenia is 
direct service connection on the basis that such disease was 
present during active service.  See Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 486 (1991) (a veteran is 
entitled to service connection for a disease present in 
service unless the disease was noted in an examination 
report at the time of entrance into service or clear and 
unmistakable evidence shows that the veteran's disease pre-
existed service and was not aggravated thereby).

In this case, the SMRs specifically note that upon 
psychiatric evaluation, no psychiatric illness was found.

The post-service medical evidence reflects that 
schizophrenia was first identified 1 1/2 to 2 years 
subsequent to active service, and no competent medical 
professional has attributed any mental disorder to any 
incident of active service.  Post service, the veteran has 
attributed his schizophrenia to active military service, 
however, he does not have specialized training in a health 
care field and it is not contended otherwise.  Lay 
statements are considered to be competent evidence of 
symptoms of disease, disability, an injury; however, when 
the determinative issue involves a question of medical 
nature, such as the diagnosis, etiology, or date of onset, 
as here, only those who have specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In the absence of competent evidence that the disability was 
incurred in service, direct service connection is not 
warranted.  See Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004) (noting that direct service connection 
requires competent evidence of a causal relationship between 
a present disability and a disease or injury in service).

The remaining avenue to service connection for schizophrenia 
is through the presumptive provision accorded certain 
chronic diseases, such as psychosis; however, to fit into 
this category, a psychosis must have become manifested to a 
degree of 10 percent within a year of discharge from active 
service, and there must not be an intercurrent cause.

In this case, there is no medical evidence that 
schizophrenia or any other psychosis became manifested to a 
degree of 10 percent within a year of discharge.  The 
competent medical opinions are all to the effect that such a 
disability was not present within one year of service.  The 
veteran is not competent to determine the date of onset of 
schizophrenia; although he could report the presence of 
symptoms.  In any event, the competent opinions are that 
schizophrenia was not present within one year of service.  
Thus, weight of the evidence is against presumptive service 
connection for schizophrenia.

Under the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is 
not applicable, a claim may still be valid on the basis of 
38 C.F.R. § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gover, 10 Vet. App. 488, 498 
(1997). 

In this case, the provisions of 38 C.F.R. § 3.303(b) do not 
provide a basis for service connection for schizophrenia.  
As previously discussed, there is no evidence that the 
veteran had schizophrenia either during service or the one 
year presumptive period following discharge from service.  
The veteran reported a the time of the June 1998 examination 
that he was unaware of any psychiatric problem in service, 
and the record does not disclose that he reported psychotic 
symptomatology in service or in the year following service.

The medical professionals have unanimously concluded that a 
psychosis was not present in service, or within one year of 
service.

Accordingly, the record does not show the "combination of 
manifestations sufficient to identify the disease entity" in 
service, as is required under 38 C.F.R. § 3.303(b).  The 
identification of schizophrenia more than one year after 
service cannot be service connected under 38 C.F.R. 
§ 3.303(b).  

When the fact of chronicity in service is not adequately 
supported, 38 C.F.R. § 3.303(b) requires a continuity of 
symptomatology.  A continuity of symptomatology is not shown 
here.  The contemporaneous record does not show any findings 
of schizophrenia in the year and a half after service, the 
veteran has not reported a continuity of symptomatology, and 
medical professionals have not found such continuity.

The veteran's representative has also pointed out that 
confirmatory medical evidence is not required to support lay 
evidence.  Buchanon v. Nicholson, 451 F.3d (Fed. Cir. 2006).  
While the lack of contemporaneous medical records may be a 
fact that the Board can consider and weigh against a 
veteran's lay evidence, the lack of such records does not, 
in and of itself, render lay evidence not credible.  Id.

In this case, the lay evidence, as just discussed, does not 
support the grant of service connection, and the medical 
opinions are all against the claim.

With respect to any personality disorder that might have 
been present during active service, VA regulations preclude 
service connection for personality disorders, and there is 
no evidence of a relationship between a personality disorder 
and the current acquired psychiatric disorder, this need not 
be addressed.  38 C.F.R. §§ 3.310, 4.9, 4.127 (2006).

After considering all the evidence of record, the Board 
finds that the preponderance of it is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 58 (1991).  The claim of 
entitlement to service connection for schizophrenia is 
therefore denied.




ORDER

Entitlement to service connection for schizophrenia is 
denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


